DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-10 as originally filed on January 17, 2019 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 17, 2019, February 4, 2020 and May 6, 2022 are being considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 recite a method for neurological event detection, which is within the statutory category of a process. Claim 10 recites a system for neurological event detection, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for neurological event detection, comprising:
obtaining a neural oscillation signal and extracting a plurality of features from the neural oscillation signal;
obtaining a plurality of classification results corresponding to a plurality of times according to the plurality of features by using a classification model, wherein the classification model is constructed based on a plurality of training data in which whether a neurological event occurs is known; and
calculating a final determination result corresponding to each of a plurality of evaluation time windows according to a preset time window width and the plurality of classification results, and displaying the final determination results, 
wherein each of the final determination results indicates whether the neurological event occurs, and each of the evaluation time windows corresponds to the plurality of classification results and one final determination result.
The examiner submits that the underlined limitations are directed to methods of organizing human activity. The claim recites steps of obtaining neural oscillation signals, extracting features, obtaining classification results, and calculating a final determination result. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. detecting the occurrence of a neurologic event in a subject). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 10 recite at least one abstract idea.
Similarly, dependent claims 2-9 further narrow the abstract idea described in the independent claims. Claims 2-4 describe collecting classification results, calculating an occurrence probability and/or determining the final determination result. Claim 5 describes the receiving of a setting signal. Claim 7 describes the features. Claim 8 describes the neural oscillation signal. Claim 9 describes the neurological event. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 10, even when considered individually and as an ordered combination.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-10 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows.
Claims 1 and 10 recite the additional elements of a detector and processor that implement the identified abstract idea. The processor is not described by the applicant and is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the processor, the specification states on pg. 6, lines 19-23: The processor 130 may be, for example, a dual-core, quad-core, or octa-core central processing unit (CPU), a system-on-chip (SOC), an application processor, a media processor, a microprocessor, a digital signal processor, a programmable controller, application specific integrated circuits (ASIC), a programmable logic device (PLO) or other similar devices or a combination of these devices, but the invention is not limited thereto. The detector is recited at a high-level of generality such that it generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate a judicial exception into a practical application.
The dependent claims 2-9 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 6 recites the additional element of a classification model comprising an ANN or SVM. Under the practical application analysis, the ANN or SVM merely generally link the abstract idea to a particular technological environment or field of use which is insufficient to provide a practical application. 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional element of a detector.  The detector generally links the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
The dependent claims 2-9 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 6 recites the additional element of a classification model comprising an ANN or SVM. Under the significantly more analysis, the ANN or SVM merely generally link the abstract idea to a particular technological environment or field of use which is insufficient to provide significantly more. 
Therefore, claims 1-10 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Echauz (US 2002/0103512 A1) in further view of Snyder (US 2008/0183096 A1).  
Regarding claim 1, Echauz teaches: A method for neurological event detection, comprising:
obtaining a neural oscillation signal and extracting a plurality of features from the neural oscillation signal; (receiving brain electrical signals [0060], [0072], Fig, 1 – item 100; feature extraction of the of the data [0072]-[0073], [0063], [0120]; Fig. 1 – item 200)
obtaining a plurality of classification results corresponding to a plurality of times according to the plurality of features by using a classification model, wherein the classification model is constructed based on a plurality of training data in which whether a neurological event occurs is known; and (using the training set into the probabilistic neural network to reach a classification and estimating the probability of having a seizure given the input feature vector [0286]-[0292]; a classification tool is applied to the features to perform the analysis for predicting the probability of having a seizure or other neurological event, in order to achieve a classification within a plurality of time frames [0117]-[0118], claim 1, Fig. 12; the system provides outputs of one or more probabilities of having a seizure within one or more time frames [0024])
calculating a final determination result corresponding to each of a plurality of evaluation time windows according to a preset time window width and the plurality of classification results, and displaying the final determination results, wherein each of the final determination results indicates whether the neurological event occurs, […] and one final determination result (for each time frame, determining an estimate of the probability of having a seizure, and displaying the probability output of having a seizure for one more time frames on a display [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame [0103]; utilizing the optimal window size for each feature [0243]-[0251])
Echauz does not teach:
each of the evaluation time windows corresponds to the plurality of classification results and a final result
However, Snyder in the analogous art teaches:
each of the evaluation time windows corresponds to the plurality of classification results and a final result (for each time period, providing outputs from two classifiers, and then determining the ultimate output to be provided to the subject [0074]-[0080], Figs. 11-12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echauz to include a plurality of classification results and a final result for each of the time windows as taught by Snyder. By identifying both the pro-ictal and contra-ictal states of the subject at a time period, the subject is made aware of the likeliness of transitioning into a seizure and can plan their activities accordingly (Snyder [0008]-[0010], [0050]).
Regarding claim 2, Echauz and Snyder teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the step of calculating the final determination result corresponding to each of the evaluation time windows according to the preset time window width and the plurality of classification results and displaying the final determination results comprises: collecting the plurality of classification results corresponding to each of the evaluation time windows according to the preset time window width; (outputs of one or more probabilities of having a seizure or other neurological event within a plurality of time frames [0117]-[0118], claim 1, Fig. 12, [0024]; utilizing the optimal window size for each feature [0243]-[0251])
calculating an occurrence probability of the neurological event corresponding to each of the evaluation time windows according to the plurality of classification results corresponding to each of the evaluation time windows; and determining the final determination result corresponding to each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows (for each time frame, determining an estimate of the probability of having a seizure and if the probability exceeds a threshold [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame [0103])
Regarding claim 3, Echauz and Snyder teach the method of claim 2 as described above. 
Echauz further teaches:
wherein the step of determining the final determination result corresponding to the each of the evaluation time windows according to the occurrence probabilities corresponding to the evaluation time windows comprises: determining the final determination result corresponding to a first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and a preset threshold (for each time frame, determining an estimate of the probability of having a seizure and if the probability exceeds a threshold [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame if the probability exceeds a threshold [0103], [0088])
Regarding claim 4, Echauz and Snyder teach the method of claim 3 as described above. 
Echauz further teaches:
wherein the step of determining the final determination result corresponding to the first time window according to the occurrence probability corresponding to the first time window among the evaluation time windows and the preset threshold comprises: according to the occurrence probability corresponding to the first time window among the evaluation time window, at least one occurrence probability corresponding to at least one second time window among the evaluation time window and the preset threshold, determining the final determination result corresponding to the first time window, […] (for each time frame, determining an estimate of the probability of having a seizure and if the probability exceeds a threshold [0087]-[0088], claim 1, Fig. 1 – item 520; declaring an oncoming seizure for a time frame if the probability exceeds a threshold [0103], [0088])
Echauz does not teach:
wherein the first time window is different from the at least one second time window
However, Snyder in the analogous art teaches:
wherein the first time window is different from the at least one second time window (the final output to be provided to the subject at Time 1 is a yellow light indicating “proceed with caution”, and green light at Time 2 indicating “low susceptibility to a seizure”  [0075]-[0080], Fig. 11 - Time 1, Time 2. Fig. 12 - item 52 and 54)
Regarding claim 6, Echauz and Snyder teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the classification model comprises one of or a combination of an artificial neural network (ANN) model, a support vector machine (SVM) and linear classification model, a fuzzy logic model and an auto-learn system (classification tool for predicting includes neural network or a fuzzy logic algorithm [0087], [0117], claim 30)
Regarding claim 7, Echauz and Snyder teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the plurality of features comprise one of or a combination of a temporal feature and a spatial feature (features consist of spatial features [0121], claim 36)
Regarding claim 8, Echauz and Snyder teach the method of claim 1 as described above. 
Echauz does not teach:
wherein the neural oscillation signal is an electroencephalography (EEG) signal
However, Snyder in the analogous art teaches:
wherein the neural oscillation signal is an electroencephalography (EEG) signal (EEG data of the subject [0046], [0011], [0026])
Regarding claim 9, Echauz and Snyder teach the method of claim 1 as described above. 
Echauz further teaches:
wherein the neurological event is an event of occurrence of seizure (detection of a seizure [0024])
Regarding claim 10, Echauz teaches: A neurological event detection system, comprising:
a detector, configured to obtain a neural oscillation signal; a processor, coupled to the detector, and configured to: (receiving brain signals from the device connected to a processor to determine the probability of having a seizure [0090], [0070], [0086], [0060])
The remainder of the limitations of Claim 10 are substantially similar to the limitations already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Echauz and Snyder in further view of Conradsen (US 2014/0163413 A1).  
Regarding claim 5, Echauz and Snyder teach the method of claim 4 as described above. 
Echauz further teaches:
further comprising: receiving a setting signal and adjusting […] (adjusting the settings [0062], [0077])
Echauz and Snyder do not teach:
adjusting at least one of the preset time window width and the preset threshold according to the setting signal
However, Conradsen in the analogous art teaches:
adjusting at least one of the preset time window width and the preset threshold according to the setting signal (adjusting seizure threshold values and time windows [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Echauz and Snyder to include adjustment of the preset time window width or the preset threshold as taught by Conradsen. This increases the accuracy of detecting seizures and reduces the number of false positives (Conradsen [0040], [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Osorio (US 2012/0310050 A1) discloses a system for detecting, assessing and managing epilepsy using multi-variate, metric-based classification. Reference Blanco (US 2012/0245481 A1) discloses a method for automatic, unsupervised classification of oscillations in physiological recordings. Reference Snyder (US 2008/0234598) discloses a systems and methods for identifying a contra-ictal condition in a subject. Reference Girouard (US 2016/0296157 A1) discloses a method and apparatus for classification of a seizure type and severity using electromyography. Reference Cardenas (US 2017/0296083 A1) discloses a systems and methods for characterization of seizures.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A./Examiner, Art Unit 3686                  

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626